FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADRIAN RAY-DURAN, AKA Adrian                     No. 13-70301
Duran Ray,
                                                 Agency No. A200-870-037
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Adrian Ray-Duran, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We dismiss the petition for

review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in determining that Ray-Duran waived any challenge to

the IJ’s determination that Ray-Duran was subject to the heightened standard of

hardship for a waiver of inadmissability under 8 U.S.C. § 1182(h). Accordingly,

we lack jurisdiction to consider Ray-Duran’s contentions regarding the IJ’s

determination that Ray-Duran was subject to the heightened standard of hardship,

because he failed to raise the issue with the BIA and therefore failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    13-70301